DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 April 2020 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is hereby considered.

Specification
The disclosure is objected to because of the following informalities:  
In the Abstract, line 4, “is also disclosed” should be deleted (note: the language of the Abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc - see MPEP 608.01(b)).

Claim Objections
Claims 2, 3, and 8-17 are objected to because of the following informalities: 
In claim 2, line 1, “their radial outer ends” should be changed to --radial outer ends thereof--.
In claim 8, line 3, “their radial inner ends” should be changed to --radial inner ends thereof--.
In claim 8, line 3, “their radial outer ends” should be changed to --radial outer ends thereof--.
In claim 8, line 4, the comma after “matrix” should be deleted.
Claims 3 and 9-17 are objected to due to dependency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-10, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coolcain (GB 2069065; see IDS submission).

In reference to claim 1
Coolcain discloses:
A turbine rotor for an aircraft engine, the turbine rotor comprising: a plurality of blades (18) compressed (see pg.1:ll.103-111) by a compression ring (i.e., shroud 22 having hoop 24) made of ceramic matrix composite (CMC), the CMC including at least one of: monofilaments and silicon carbide fibers (see pg.1:ll.57-61,92-95).

In reference to claim 2
Coolcain discloses:
The turbine rotor of claim 1, wherein the plurality of blades (18) at their radial outer ends
connect directly to the compression ring (22).

In reference to claim 3
Coolcain discloses:
The turbine rotor of claim 2, wherein the compression ring (22) is free from air passages.




In reference to claim 5
Coolcain discloses:
The turbine rotor of claim 1, wherein at least some of the monofilaments include aligned silicon carbide grains disposed over a carbon monofilament core (note: the instant limitations are ignored since the antecedent limitation “at least one of: monofilaments and silicon carbide fibers” is optional as to the presence of “monofilaments” and there is no intervening limitation requiring the presence thereof).

In reference to claim 7
Coolcain discloses:
The turbine rotor of claim 1, wherein the CMC includes one or more of: a glass-ceramic matrix, an oxide matrix, a melt infiltrated matrix, a silicon, a silicon alloy, a chemical vapor deposited matrix, a silicon carbide (see pg.1:ll.92-95), a carbon, a silicon nitride, a preceramic polymer infiltration matrix, a pyrolysis-produced matrix, an SiC, an Si-N-C, and an Si-N-C-O.

In reference to claim 8
Coolcain discloses:
A turbine rotor for an aircraft engine, the turbine rotor having a hub (20) rotatable about a rotation axis, a plurality of blades (18) distributed circumferentially about the hub and connected at their radial inner ends to the hub and at their radial outer ends to a compression ring (22) comprising a ceramic matrix composite (CMC), the CMC including (see pg.1:ll.57-61,92-95,120-121) a matrix, and fibers supported by the matrix, the fibers extending through the matrix in a hoop direction (see Figure 3 and pg.1:ll.103-107) and including at least one of: silicon carbide fibers (see pg.1:ll.92-95), carbon fibers, oxide fibers, polycrystalline fibers, and monofilaments.



In reference to claim 9
Colcain discloses:
The turbine rotor of claim 8, wherein the plurality of blades (18) at their radial outer ends
connect directly to the compression ring (22).

In reference to claim 10
Coolcain discloses:
The turbine rotor of claim 9, wherein the compression ring (22) is free from air passages
extending through the compression ring.

In reference to claim 14
Coolcain discloses:
The turbine rotor of claim 8, wherein the matrix includes one or more of: a glass-ceramic material, a glass-ceramic compound, silicon, silicon alloy, silicon carbide (see pg.1:ll.92-95,120-123) carbon, silicon nitride, Si-N-C, Si-N-C-O, borosilicate, lithium-aluminosilicate (LAS), barium-aluminosilicate (BAS), barium-magnesium-aluminosilicate (BMAS), a titanium alloy, and a titanium-aluminide alloy.

In reference to claim 16
Coolcain discloses:
The turbine rotor of claim 8, wherein the plurality of blades (18) are made from a CMC (see pg.1:ll.92-95).

In reference to claim 17
Coolcain discloses:
The turbine rotor of claim 16, wherein the CMC of the plurality of blades (18) is the CMC (see pg.1:ll.92-95) of the compression ring (22).

In reference to claim 18
Coolcain discloses:
A method of extracting energy from an airflow using a turbine rotor of an aircraft engine, comprising: allowing a plurality of blades (18) of the turbine rotor to be rotated by the airflow about a rotation axis while radially compressing (via shroud 22 having hoop 24 - see pg.1:ll.108-111) the plurality of blades with at least one of: silicon carbide fibers (see pg.1:ll.57-61,92-95), polycrystalline fibers and monofilaments.

In reference to claim 19
Coolcain discloses:
The method of claim 18, wherein the compressing the plurality of blades (18) includes compressing the plurality of blades with a compression ring (22) comprising a ceramic matrix composite (CMC)(see pg.1:ll.103-107), the CMC including the at least one of: the silicon carbide fibers (see pg.1:ll.57-61,92-95,120-121), the polycrystalline fibers and the monofilaments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7-9, 11, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer (DE 102006025883 A1; see attached copy and translation) in view of Matheny (US 7,393,182).

In reference to claim 1
Bayer discloses:
A turbine rotor for an aircraft engine, the turbine rotor comprising: a plurality of blades (12) compressed (see par. [0016]) by a compression ring (13) made of fiber-reinforced composite material (see par. [0020]).

Bayer does not disclose:
the fiber-reinforced composite material is ceramic matrix composite (CMC), the CMC including at least one of: monofilaments and silicon carbide fibers.	
	
Matheny discloses:
a gas turbine engine rotor comprising a shroud ring (20) attached to a plurality of blades (10), wherein the shroud ring is made (see col.2:ll.65-67 and col.3:ll.8-13) of ceramic matrix composite material including silicon carbide fibers that provides high strength and low weight.

Furthermore, it has been held that selection of a known material based on its suitability for its intended supports a prima facie obviousness determination (see MPEP 2144.07) and, thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of the rotor of Bayer to include using CMC material 

In reference to claim 2
Bayer in view of Matheny addresses:
The turbine rotor of claim 1, wherein the plurality of blades (Bayer - 12) at their radial outer ends connect directly (see e.g. Bayer par. [0016] and Figure 1) to the compression ring (Bayer - 13, as modified by Matheny).

In reference to claim 4
Bayer in view of Matheny addresses:
The turbine rotor of claim 1, wherein (note: the strike-through text is ignored since the antecedent limitation “at least one of: monofilaments and silicon carbide fibers” is optional as to the presence of “monofilaments” and there is no intervening limitation requiring the presence thereof) at least one of: (note: strike-through text is ignored due to the antecedent recitation “at least one of”) the silicon carbide fibers are continuous (see Matheny col.3:ll.13-14).

In reference to claim 5
Bayer in view of Matheny addresses:
The turbine rotor of claim 1, wherein at least some of the monofilaments include aligned silicon carbide grains disposed over a carbon monofilament core (note: the instant limitations are ignored since the antecedent limitation “at least one of: monofilaments and silicon carbide fibers” is optional as to the presence of “monofilaments” and there is no intervening limitation requiring the presence thereof).

In reference to claim 7
Bayer in view of Matheny addresses:
The turbine rotor of claim 1, wherein the CMC (Matheny) includes one or more of: a glass-ceramic matrix, an oxide matrix, a melt infiltrated matrix, a silicon, a silicon alloy, a chemical vapor deposited matrix, a silicon carbide (see Matheny col.3:ll.8-13), a carbon, a silicon nitride, a preceramic polymer infiltration matrix, a pyrolysis-produced matrix, an SiC, an Si-N-C, and an Si-N-C-O.

In reference to claim 8
Bayer in view of Matheny, as combined in the rejection of claim 1, addresses:
A turbine rotor for an aircraft engine, the turbine rotor having a hub (11 - Bayer Figure 1) rotatable about a rotation axis, a plurality of blades (Bayer - 12) distributed circumferentially about the hub and connected at their radial inner ends to the hub and at their radial outer ends to a compression ring (Bayer - 13, as modified by Matheny) comprising a ceramic matrix composite (CMC)(Matheny), the CMC including (see Matheny col.3:ll.6-12) a matrix, and fibers supported by the matrix, the fibers extending through the matrix in a hoop direction (see Matheny Figure 3 and col.3:ll.18-21) and including at least one of: silicon carbide fibers (see Matheny col.3:ll.8-13), carbon fibers, oxide fibers, polycrystalline fibers, and monofilaments.

In reference to claim 9
Bayer in view of Matheny addresses:
The turbine rotor of claim 8, wherein the plurality of blades (Bayer - 12) at their radial outer ends connect directly (see e.g. Bayer par. [0016] and Figure 1) to the compression ring (Bayer - 13, as modified by Matheny).



In reference to claim 11
Bayer in view of Matheny addresses:
The turbine rotor of claim 8, wherein at least some of the fibers are continuous (see Matheny col.3:ll.12-13).

In reference to claim 14
Bayer in view of Matheny addresses:
The turbine rotor of claim 8, wherein the matrix includes one or more of: a glass-ceramic material, a glass-ceramic compound, silicon, silicon alloy, silicon carbide (see Matheny col.3:ll.8-13), carbon, silicon nitride, Si-N-C, Si-N-C-O, borosilicate, lithium-aluminosilicate (LAS), barium-aluminosilicate (BAS), barium-magnesium-aluminosilicate (BMAS), a titanium alloy, and a titanium-aluminide alloy.

In reference to claim 18
Bayer in view of Matheny, as combined in the rejection of claim 1, addresses:
A method of extracting energy from an airflow using a turbine rotor of an aircraft engine, comprising: allowing a plurality of blades (Bayer - 12) of the turbine rotor to be rotated by the airflow about a rotation axis while radially compressing (via Bayer ring 13, as modified by Matheny) the plurality of blades with at least one of: silicon carbide fibers (see Matheny col.3:ll.8-13), polycrystalline fibers and monofilaments.

In reference to claim 19
Bayer in view of Matheny addresses:
The method of claim 18, wherein the compressing the plurality of blades (Bayer - 12) includes compressing the plurality of blades with a compression ring (Bayer - 13, as modified by Matheny) comprising a ceramic matrix composite (CMC)(see Matheny col.3:ll.8-13), the CMC including the at least one of: the silicon carbide fibers (see Matheny col.3:ll.8-13), the polycrystalline fibers and the monofilaments.

Claims 3, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer in view of Matheny and Coolcain. 

In reference to claims 3 and 10
Bayer in view of Matheny addresses:
The turbine rotor of claim 2. (claim 3)
The turbine rotor of claim 9. (claim 10)

Bayer in view of Matheny does not address:
	the compression ring is free from air passages. (claim 3)
the compression ring is free from air passages extending through the compression ring. (claim 10)

Coolcain discloses:
a gas turbine engine rotor (10) having an outer shroud ring (22) formed of a ceramic material for the purpose of avoiding the complexities associated with a cooling system (see pg.1:ll.21-31).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Bayer in view of Matheny to make the compression ring free from air passages, as disclosed by Coolcain, for the purpose avoiding the complexities associated with a cooling system.


In reference to claim 16
Bayer in view of Matheny addresses:
The turbine rotor of claim 8.

Bayer in view of Matheny does not address:
	the plurality of blades are made from a CMC.

Coolcain discloses:
a gas turbine engine rotor (10) having blades (16,18) and an outer shroud ring (22) all formed of the same ceramic material for the purpose of avoiding the complexities associated with a cooling system (see pg.1:ll.21-31).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Bayer in view of Matheny to form the blades as the same material composition as the shroud (i.e., a CMC material), as disclosed by Coolcain, for the purpose avoiding the complexities associated with a cooling system and/or simplifying manufacture thereof.

In reference to claim 17
Bayer in view of Matheny and Coolcain addresses:
The turbine rotor of claim 16, wherein the CMC of the plurality of blades (Bayer - 12, as modified by Coolcain) is the CMC (see Coolcain pg.1:ll.92-95) of the compression ring (Bayer - 13, as modified by Matheny).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer in view of Matheny and McCaffrey et al. (US 8,939,728 - hereafter referred to as McCaffrey), and wherein NPL 

In reference to claims 4 and 6
Bayer in view of Matheny addresses:
The turbine rotor of claim 1.

Bayer in view of Matheny does not address:
at least some of the monofilaments and at least one of: the monofilaments and the silicon carbide fibers are continuous. (claim 4)
the CMC includes both the monofilaments and the silicon carbide fibers, the monofilaments and the silicon carbide fibers extending through the compression ring in a hoop direction. (claim 6)

McCaffrey discloses:
a gas turbine engine component comprising a CMC material having both silicon fibers and carbon monofilament fibers (see col.2:ll.17-20).

CoorsTek teaches (see first paragraph of page 1) that adding carbon fibers to a ceramic composite having silicon carbide reduces brittleness of the ceramic.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Bayer in view of Matheny to include carbon monofilament fibers, as disclosed by McCaffrey, for the purpose of reducing the brittleness thereof. In performing the above modification, it would have been further obvious to configure the carbon monofilaments to extend continuously in the hoop direction for the purpose of maximizing .

Bayer in view of Matheny and McCaffrey therefore addresses:
at least some of the monofilaments (McCaffrey) and at least one of: the monofilaments and the silicon carbide fibers (Matheny) are continuous (i.e., since all the fibers in the proposed combination extend continuously in the hoop direction). (claim 4)
the CMC (Matheny) includes both the monofilaments (McCaffrey) and the silicon carbide fibers (Matheny), the monofilaments and the silicon carbide fibers extending through the compression ring (Bayer - 13, as modified by Matheny and McCaffrey) in a hoop direction. (claim 6)

Claims 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer in view of Matheny, McCaffrey, and NPL reference Bowland (C.C. Bowland, N.A. Nguyen, A.K. Naskar. “Roll-to-roll processing of silicon carbide nanoparticle-deposited carbon fiber for multifunctional composites”. ACS Applied Materials & Interfaces, 10 (31) (2018), pp. 26576-26585; see attached copy), and wherein NPL reference Coorstek is cited on an evidentiary basis. (note: the instant rejection of claim 5 uses a different consideration of limitations than presented above)

In reference to claims 5, 12, and 13
Bayer in view of Matheny addresses:
The turbine rotor of claim 1. (claim 5)
The turbine rotor of claim 1. (claim 12)

Bayer in view of Matheny does not address:
at least some of the monofilaments include aligned silicon carbide grains disposed over a carbon monofilament core. (claim 5)
at least some of the fibers include silicon carbide grains disposed over a carbon monofilament core. (claim 12)
The turbine rotor of claim 12, wherein the silicon carbide grains are aligned silicon carbide grains. (claim 13)

McCaffrey discloses:
a gas turbine engine component comprising a CMC material having both silicon fibers and carbon monofilament fibers (see col.2:ll.17-20).

CoorsTek teaches (see first paragraph of page 1) that adding carbon fibers to a ceramic composite having silicon carbide reduces brittleness of the ceramic.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Bayer in view of Matheny to include carbon monofilament fibers, as disclosed by McCaffrey, for the purpose of reducing the brittleness thereof.

Bowland discloses: 
carbon fibers having silicon-carbide nanoparticles attached thereto, which results in increased interlaminar strength (see Abstract).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Bayer in view of Matheny and McCaffrey to include silicon-carbide nanoparticles on the carbon monofilaments, as disclosed by Bowland, for the purpose of increasing interlaminar strength.




at least some of the monofilaments include aligned silicon carbide grains (Bowland - nanoparticles) disposed over a carbon monofilament core (McCaffrey). (claim 5)
at least some of the fibers (McCaffrey) include silicon carbide grains (Bowland - nanoparticles) disposed over a carbon monofilament core (McCaffrey; Bowland). (claim 12)
The turbine rotor of claim 12, wherein the silicon carbide grains (Bowland - nanoparticles) are aligned silicon carbide grains (note: “aligned” is broad / non-specific and not deemed to imbue any structure). (claim 13)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bayer in view of Matheny and Pruett et al. (US 9,694,541 - hereafter referred to as Pruett).

In reference to claim 15 
Bayer in view of Matheny addresses:
The turbine rotor of claim 8.

Bayer in view of Matheny does not address:
the matrix has a lower stiffness than the fibers.

Pruett discloses (see col.3:ll.27-40) fiber-reinforced composite materials having fibers with a higher stiffness than the matrix are known and provide high stiffness, toughness, and strength along the direction of the reinforcing fiber.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Bayer in view of Matheny to include making the fiber stiffer than the matrix, as disclosed by Pruett, for the purpose of providing high stiffness, toughness, and strength along the direction of the reinforcing fiber.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bayer in view of Matheny and Jarmon et al. (US 4,808,076 - hereafter referred to as Jarmon).

In reference to claim 20
Bayer in view of Matheny addresses:
The method of claim 18.

Bayer in view of Matheny does not address:
comprising supporting the at least one of the silicon carbide fibers, the polycrystalline fibers and the monofilaments with a glass-ceramic matrix.

Jarmon discloses:
a gas turbine engine rotor (2) in the form of a ring that is formed (see col.1:ll.38-41) of silicon carbide fibers in a glass-ceramic matrix; the glass-ceramic matrix has high oxidation resistance at elevated temperatures.
Furthermore, it has been held that selection of a known material based on its suitability for its intended supports a prima facie obviousness determination (see MPEP 2144.07) and, thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bayer in view of Matheny to include using glass-ceramic as the matrix, as disclosed by Jarmon, due to its high oxidation resistance.

Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Varvill (US 2015/0104316) discloses a rotor having a shroud ring (108) formed of fiber-reinforced material.

Rosmann et al. (DE 19542083) discloses a rotor having a shroud ring (5) formed of fiber-reinforced material.
Lin et al. (US 10,378,365) discloses a rotor having a pre-stressed outer ring (2).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.